It is an honour and
privilege for me to present my country’s statement, as
commanded by His Majesty King Mswati III.
I am happy to convey the greetings and best
wishes of His Majesty King Mswati III, Her Majesty
the Queen Mother, and the entire Swazi nation.
On behalf of my delegation, I wish to
congratulate Mr. Eliasson on his election as President
of the General Assembly at its sixtieth session. The
Kingdom of Swaziland is confident that his diplomatic
skills and vast experience in international affairs will
guide the work of the General Assembly to a
successful conclusion as it faces the daunting task of
reform and change.
We wish also to recognize the work done by his
predecessor, Mr. Jean Ping, Minister of Foreign Affairs
23

of Gabon, who ably steered the last session so as to set
the stage for change in the year 2005. He hands over
the leadership of this body at a crucial time — a time
when we have to take concrete and firm action to effect
such change. We wish him well and every success in
his future endeavours.
This is a momentous occasion, as we are
celebrating the sixtieth anniversary of the United
Nations at a time when we are charting a course and
adopting clear guidelines for adapting the Organization
to the effective role it must play in the new century. We
have also taken on the responsibility and challenge of
ensuring that the United Nations of the twenty-first
century can make real improvements in the lives of the
peoples of the world.
Given the contributions of the United Nations to
world peace, economic and social development and the
observance of human rights, we are reaffirming our
faith in the Organization, and we will continue to work
to achieve the objectives of the Charter through the
strengthening and revitalization of the United Nations
system.
In the last five years, the international community
has witnessed a mixed bag of successes, trials and
tribulations whose consequences have been felt across
the globe. The scale of some of these man-made
problems and natural disasters — such as terrorism,
war, the tsunami and Hurricane Katrina — was
unprecedented.
It is because of some of these incidents that, for
the first time in its existence, the United Nations has
been challenged in its pivotal role of maintaining
global peace, security and safety. Fortunately, the
United Nations has remained undeterred, and that is
due in particular to the astute leadership of our
Secretary-General, Mr. Kofi Annan, whose diplomatic
skills and efforts to unite — tested as they have
been — have managed to keep the Organization
focused as it deals with the critical issues confronting
the international community today.
For those reasons, the Kingdom of Swaziland
believes that this session presents an opportunity for us
to advance further the reform process in order not only
to make the Organization efficient and effective, but
also to ensure that the programmes of action adopted at
past global conferences are fully implemented.
We therefore welcome the decisions taken at the
recently concluded Millennium Development Goals
(MDGs) review summit. These will indeed set us on
course to have a significant impact on each and every
country’s socio-political and economic development.
Our quest for a safer and secure world continues
to be challenged. The recent spate of terrorist
bombings in various parts of the world is a clear
indication that we have to fight that growing scourge
with urgency. The adoption of the 13 conventions
covering different aspects of terrorism demonstrates
our unwavering commitment to this course.
The Kingdom of Swaziland supports the
Secretary-General’s call for the drafting of a
comprehensive instrument that will enable us to
collectively and effectively fight terrorism.
Tensions and conflicts within and among States,
which are detrimental to development and productivity,
continue to affect many parts of the world. Such
conflicts are fuelled by the ever-growing illicit trade in
small arms and light weapons, which cause the death
and displacement of thousands of innocent people
every year.
In that regard, the Kingdom of Swaziland
supports United Nations efforts to enhance
international cooperation to prevent, combat and
eradicate the illicit trade in small arms and light
weapons. We further call for stern action to be taken
against the mass production of such arms and weapons,
in the same manner as we would deal with drug
producers.
In this age of globalization, collective action will
be necessary given that no single nation can find its
own solutions to the challenges that we face. In that
context, we welcome the various initiatives currently
under way that are aimed at engaging regional
organizations to do their part in responding to
challenges within their regions.
These partnerships have been taking shape, and it
is now up to us to give them substance by establishing
appropriate frameworks, harmonizing methods and
pooling capacities and resources for our work.
We in Africa consider cooperation between the
African Union and the United Nations as being of great
value. For example, peacekeeping and peacebuilding
missions continue to enhance peace initiatives in our
region. However, I would like to stress here that
24

peacekeeping operations must go hand in hand with
humanitarian efforts, with all of the urgency such
situations require.
African leaders have demonstrated their political
will, but they lack the resources to resolve crises in
Africa. It is for that reason that we appeal to the
international community to increase its support for the
African Union, so as to enhance its capacity and
response mechanism.
The Kingdom of Swaziland supports the call for
an integrated approach to conflict resolution on our
continent, and we also support the idea that the African
Union is the organ best suited to mobilizing the efforts
of its members, and, most important of all, to
undertaking preventive action before a situation
deteriorates.
The Kingdom of Swaziland remains concerned,
however, by the conflict in the Middle East, which
continues to threaten international peace and security.
We believe that the road map holds the key to a
positive outcome on the matter and urge the Quartet to
continue its efforts to bridge the differences between
the parties.
While welcoming the positive efforts by the
Government of Israel to withdraw from some parts of
the occupied territories, we would urge both parties to
make a commitment to a comprehensive cessation of
all violence, particularly that aimed at civilians, or else
real progress will remain elusive. We remain hopeful
that a solution to the conflict is imminent and continue
to urge both parties to remain pragmatic and
constructive in their quest for a solution.
The recent MDG follow-up summit succeeded in
highlighting the plight of Africa with unprecedented
clarity. The paradox of Africa is the extreme and
increasing poverty of its people, who face many
problems, including ill health, in a land so richly
endowed with natural resources. This has become
increasingly visible over the past decade, while we
have seen evidence of a decline in poverty in other
parts of the world.
In much of Africa, one of the major causes and
consequences of poverty is disease, mainly malaria and
HIV/AIDS. These diseases continue to compromise the
health situation in African countries, halting and even
reversing health gains achieved in earlier years. The
poor are caught in a complex poverty trap in which low
income leads to low consumption, which in turn results
in low capacity and low productivity.
The Kingdom of Swaziland believes that there
are relatively affordable technologies in our modern
world that can mitigate the effect of disease on the
poor. Experience has shown that proven strategies and
health interventions can effectively and dramatically
reduce the toll of these killer diseases. Fortunately, the
MDGs point the way forward.
We believe that the creation of a world solidarity
fund to eradicate extreme poverty and an accord within
the framework of the World Trade Organization on
patents are imperative and would be steps in the right
direction, so that our countries can provide medicines
to all.
Health is a strong entry point for poverty
reduction, and alleviating the disease burden on the
poor will contribute to the improvement of their social
status.
This year also marks another milestone in the
calendar of the movement for gender equality and the
advancement of women: the 10-year review of the
Beijing Declaration and Platform for Action. In 1995
women gathered in Beijing and took a giant step
forward. At that point, gender equality came to be
recognized as a critical element of development and
peace for each and every country. Some progress has
been made. For example, many more girls are now
enrolled in primary education. Investing in women is
paramount for ensuring sustainable development.
During this session, we must strive to meet the
challenge that the Charter, established 60 years ago,
articulated: the equal rights of men and women.
As we note this progress, we acknowledge the
newer challenges that have emerged, such as the effects
of the HIV/AIDS pandemic on both women and girls.
The HIV/AIDS scourge continues to plague our
communities in Africa. The pandemic is as much a
medical crisis as it is an economic, social and political
crisis. With no cure insight, it will continue to deplete
the essential financial and human resources so critical
for development. For its part, my Government has been
collaborating with local communities to find home-
grown solutions to this problem. We continue to be
grateful to the Global Fund to Fight AIDS,
Tuberculosis and Malaria and other international
agencies for the assistance and support they continue to
provide us in our fight against this killer disease.
25

There is no doubt that developing countries are
determined to fight poverty by creating jobs for our
people. As we play our part in the mobilization of
domestic resources, I would like to appeal to the
developed world to meet its commitments by
supporting us. Effective assistance by the international
community to enhance the quality of economic choices
is necessary, as is firm commitment without
conditionalities.
The Kingdom of Swaziland believes that the
Doha Development Agenda needs to be seriously
advanced, with industrialized countries addressing the
needs of developing countries. We call for better access
to markets, in particular preferential markets with
lowered tariff and non-tariff barriers to trade with
industrialized countries.
On the question of reform of the United Nations,
the Kingdom of Swaziland supports the wide range of
proposals put forward to revitalize our Organization in
its management of our affairs. We are of the view that
the role of the General Assembly must be significantly
strengthened to enable it to fulfil the tasks originally
assigned to it by the Charter. The General Assembly, as
the most democratic and representative body of the
United Nations, should seize this opportunity to take
the lead and thus demonstrate that it can express the
political will of the people of the world.
In this regard, the Economic and Social Council
too should be strengthened and given decision-making
powers to implement the United Nations development
agenda. We also believe that the Council should
continue to be the overall coordinator of all
development activities, including the Millennium
Development Goals.
As we discuss greater representation and wider
participation in the United Nations system, and as we
celebrate the sixtieth anniversary of the Organization,
allow me to remind all of us gathered here that the
more than 23 million people of the Republic of China
remain hopeful that their voice in quest of participation
in the very important United Nations system will soon
be heard and positively responded to, so that they too
can make their valuable contributions to the
management and prosperity of world affairs. In the
meantime, it is our continued hope that the existing
issues between the parties will be resolved peacefully.